On Rehearing.
GODCHAUX, J.
The attorney for defendáñts complains that Mateo Barbier was condemned writ the otter defendants. This was a clerical error, for Ire was not an appellant and the judgment was altered as to the appellants alone.
Further complaint is made on the ground that the 'decree condemns the defendants’ therein named for the *430costs incurred ■ against those defendants who were discharged from liability. In this respect our decre has been misconstrued, for the costs for which the appellants are condemned clearly include and mean only such as were incurred in the prosecution of the defendants who were condemned and not the costs incurred with reference to those as to whom plaintiffs ’ demand was dimissed.
The decree should be given this interpretation and it is not necessary to grant a rehearing in order to correct the t clerical error as to Mateo Barbier.
It is accordingly ordered that our former 'decree be amended by expunging therefrom the name of Mateo Barbier and that with this amendment the rehearing be refused.
Dufour, J., takes no part, not having been present at the argument.